DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed July 27, 2022 has been entered. Claim 1 has been amended; claims 5 and 22-24 have been cancelled; claims 7 and 11-12 have been withdrawn, and claims 27-30 are new claims. 

Status of the Rejection
Applicant’s amendment to the abstract has overcome the specification objection previously set forth in the Non-Final Office Action mailed April 27, 2022. 
Applicant’s amendments to the claims have overcome the 35 U.S.C. § 112 (b) rejections previously set forth in the Non-Final Office Action mailed April 27, 2022. 
All 35 U.S.C. § 103 rejections for claims 1-4, 6, 8-10, 13-21, and 25-26 from the previous office action are maintained and modified only in response to the amendments to the claims.
New rejections under 35 U.S.C. § 103 for new claims 27-30 are necessitated by the amendments as outlined below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 8, 10, 13-18, and 25-30  are rejected under 35 U.S.C. 103 as being unpatentable over Merriman  et al.  (US Pub. No. 2018/0305727 A1) and further in view of Steinmuller-Nethl (US Pub. No. 2010/0184062 A1). Shimura et al. (Shimura K. and Yoshida H., Heterogeneous photocatalytic hydrogen production from water and biomass derivatives, Energy & Environmental Science, 2011, 4, 2467) is used as evidence for claims 1, 3-4, 6, 8, 10, and 27-28.

Regarding claim 1, Merriman teaches  a bioelectronic device (a molecular circuit, Abstract) comprising:
a first electrode and a second electrode separated by a gap 
(a first electrode 65 and a second electrode 65 separated by a gap shown in Fig.3 [para. 0061]); and
a protein attached to the first and second electrodes via a linker
 (an enzyme 42 attached to the first and second electrodes 65 via a linker (molecular arm 40) shown in Fig.3 [para. 0061]; Enzymes are most commonly proteins [para. 0048]).
Merriman further teaches both electrodes 65 are gold electrodes [para. 0061].
Merriman does not teach wherein at least one of the first and second electrode comprises a different metal or metal alloy as that of the other electrode; and wherein an electrical surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV on the normal hydrogen electrode scale. 
Steinmüller-Nethl teaches  a method for identifying organic or biochemical substances and for determining their concentration in a fluid medium using a nanogap sensor that comprises at least two electrodes. A nanogap sensor with electrodes of different materials is used, a respective probe molecule is bonded to each surface of the two electrodes of the sensor and the free remainder of the probe molecules have at least one bondable group with specificity for bonding to a sought substance or to an analyte molecule in the fluid medium (Abstract). Fig. 1a schematically shows the novel arrangement of the electrodes 1 and 2 of the nanogap sensor 100, which are manufactured from two different materials [para. 0089]. Two electrodes formed of property-determining material respectively be formed of a combination of any two of the materials comprising metals, gold, platinum, silver, mercury; doped semiconductors, silicon and germanium; HI-V or M-VI semiconductors GaAs, CdS, CdSe, CdTe; carbonaceous layers of graphite, fullerenes, nano-tubes, diamond-like carbon, diamond in various versions, e.g. as mono-crystal, micro-crystalline, nano- or ultra-nano-crystalline materials, as well as material combinations, alloys, including doping, or further electrode materials known per se, like in particular gallium nitride, SiC (silicon carbide), AlN (aluminum nitride), ATO or ITO, wherein a combination of two highly doped non-metals is particularly preferred, in this connection particularly preferred a combination of highly doped, almost metallically conductive silicon with highly doped diamond, in particular UNCD (ultra-nano-crystalline diamond) (Claim 16).  For example, one of the electrodes is made of gold while the other is made of platinum, the electrical surface potentials of gold and platinum electrodes at zero bias are about 250 mV to about 400 mV on the normal hydrogen electrode scale, which is supported by paragraph [0018] in the specification of this application wherein Au and Pt electrodes are used. Since the electrode materials are the same, they have the same inherent property of electrical surface potential. In the alternative, Examiner interprets the electrical surface potential of two electrodes is the difference of redox potentials of the two metal electrodes, as evidenced by Fig.1A and paragraph [0018] in the specification of this application wherein the two electrodes are connected resulting in a difference in the surface potentials of the two metals, EF2-EF1.   As evidenced by Table 3 of NPL Shimura, the electrical surface potential between gold and platinum electrodes at zero bias is about 310 mV on the normal hydrogen electrode scale (i.e. 1.5-1.19 V = 0.310 V or 310 mV). Therefore, Steinmüller-Nethl teaches a nanogap with two electrodes of different material, and the electrical surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV on the normal hydrogen electrode scale.
Merriman and Steinmüller-Nethl are considered analogous art to the claimed invention because they are in the same field of a nanogap electrode-based biosensor wherein electrical signals such as impedance and conductance are measured.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one of the gold electrodes of Merriman by an electrode made of a different metal other than gold, specifically, platinum, as taught by Steinmüller-Nethl, since two electrodes of different materials would allow two different probes or probe molecules immobilized on each of the electrodes ([para. 0013] in Steinmüller-Nethl). Doing so, the two electrode defining the nanogap are formed from different materials. Since different materials also involve different chemical and physical properties, chemical reactions used for binding biomolecules at their different surfaces may be designed that way that selectively only a certain one of the different material surfaces can be linked with a certain biomolecule. Thus, in a simple manner it is possible to selectively place probe molecules on certain, small, also nano-scaled areas ([para. 0029] in Steinmüller-Nethl). The simple substitution of one known element for another (i.e., one gold electrode for another such as Pt electrode) is likely to be obvious when predictable results are achieved (i.e., measurement of electrical signals such as changes to voltage, current, impedance, conductance, or resistance in the molecular circuit) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. With the gold and platinum electrodes as the first and second electrodes, their electrical surface potentials at zero bias are about 310 mV, falling within the claimed range of about 250 mV to about 400 mV on the normal hydrogen electrode scale, which is also supported by the specification of this application. 

Regarding claim 2, modified Merriman teaches the device of claim 1, wherein conductance of the protein is maximized when the surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV.
( This limitation “conductance of the protein is maximized when the surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV”  is an inherent property of a protein. The conductance of a protein depends on the materials of the two electrodes. For example, conductance of a protein is maximized when Au and Pt electrodes are used.  The two electrodes made of different materials to achieve the surface potential of the first and second electrodes at zero bias being from about 250 mV to about 400 mV has been outlined above in the rejection of claim 1. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable).  

Regarding claims 3-4, 6, 8, and 10, modified Merriman teaches the device of claim 1. The two electrodes made of different materials (such as Au and Pt) with the inherent properties, the surface potential of the first and second electrodes at zero bias being from about 250 mV to about 400 mV, have been outlined above in the rejected claim 1. When one electrode is made of Au, while the second one is made of Pt, the surface potential of the Au and Pt electrodes at zero bias is about 310 mV. Therefore, modified Merriman teaches
 wherein the surface potential of the first and second electrodes at zero bias is from about 250 mV to about 350 mV, of instant claim 3;
wherein the first and second electrodes are comprised of a metal or metals that impart a surface potential from about 250 mV to about 400 mV at zero bias, of instant claim 4;
wherein at least one of the first and second electrodes comprises gold or an alloy thereof, of instant claim 6;
 wherein the first electrode comprises gold or an alloy thereof and the second electrode comprises a different metal or an alloy thereof, of instant claim 8; and 
Modified Merriman teaches the device of claim 8 (as outlined above), wherein the second electrode comprises platinum or an alloy thereof, of instant claim 10.

Regarding Claim 13, modified Merriman teaches the device of claim 1.
Merriman does not teach the gap size. 
Steinmüller-Nethl teaches wherein the nanogap sensor has distance or thickness, between the two electrodes up to 500 nm (claim 14). The disclosed range includes the claimed range of about 1.0 nm to about 20.0 nm.
Merriman and Steinmüller-Nethl are considered analogous art to the claimed invention because they are in the same field of a nanogap electrode-based biosensor wherein electrical signals such as impedance and conductance are measured. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate two nanogap electrodes in Merriman with a gap width of up to 500 nm, as taught by Steinmüller-Nethl, so that it can measure analytes of smaller size. Depending on the size of the target analyte to be measured, it would have been obvious to one of ordinary skill in the art to adjust the nanogap width accordingly. 
Given the teachings of Steinmüller-Nethl regarding a nanogap range up to 500 nm, it would have been obvious to have selected and utilized a nanogap within the disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Further, generally, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A). Therefore, it would have been a matter of choice to use a nanogap of different width which a person of ordinary skill in the art would have found obvious.

Regarding claim 14,  modified Merriman teaches the device of claim 1. Merriman further teaches wherein Figs. 1-9 show that a positive electrode and a negative electrode, and both of the two electrodes are positioned on a substrate. For example, in Fig.1 the gap 12 is formed between the positive and negative electrodes 15 and the substrate. A voltage is applied between the two electrodes, and a current, (i), may pass through this molecule and be measured versus time, (t), as shown in the inset plot 25 (paragraphs [0056]- [0057] and Fig.1). Therefore, the two electrodes are separated by a dielectric substrate (layer). Otherwise, one could not measure the current passing through the enzyme since the current would flow from the positive electrode through the substrate toward the negative electrode. In addition, short circuit occurs if the substrate is a metal. 
Examiner also notes that Steinmüller-Nethl teaches the distance between two electrodes formed by a layer of a solid or liquid dielectric material (claim 15). It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to separate the two electrodes of modified Merriman by a dielectric layer as taught by Steinmüller-Nethl. One of ordinary skill in the art would recognize that this would avoid short circuit and provide accurate measurement of the current passing through the protein which bridges the two nanogap electrodes. 

Regarding claim 15,  modified Merriman teaches the device of claim 1, wherein the protein is a non-redox protein (Merriman further teaches wherein common biological enzyme classes are polymerases, ligases, nucleases, kinases, transferases, as well as genetically modified forms of these molecules [para. 0048]; and the proteins listed above are non-redox proteins).

Regarding claim 16,  modified Merriman teaches the device of claim 15,  wherein the protein is selected from the group consisting of a polymerase, a nuclease, a proteasome, a glycopeptidase, a glycosidase, a kinase and an endonuclease.
(Merriman further teaches common biological enzyme classes are polymerases, ligases, nucleases, kinases, transferases, as well as genetically modified forms of these molecules [para. 0048]). 

Regarding claim 17, Modified Merriman teaches the device of claim 1. Merriman does not explicitly teach wherein the linker is attached to an inactive region of the protein. However, Figs. 4-8 show that the linker is attached to different regions of an enzyme for different purposes. Fig. 4 illustrates an enzyme that is wired directly into the current path, with the connection made to an internal alpha-helix structure within the enzyme, in accordance with various embodiments; Fig. 5 illustrates an enzyme that is wired directly into the current path, with the connection made to a series of two or more internal alpha-helix structures in series within the enzyme, in accordance with various embodiments; Fig. 6 illustrates an enzyme that is wired directly into the current path, with the connection made to an internal beta-sheet structure within the enzyme, in accordance with various embodiments; Fig. 7 illustrates an enzyme that is wired directly into the current path, such that connections are made to points of conformational change in the enzyme, to induce tension changes into the circuit during enzyme activity; Fig. 8 illustrates an enzyme that is wired directly into the current path, with additional connections made to stabilize the position of the enzyme (paragraphs [0033]-[0037]). Claims 4, 6, 10, 11, and 14 also show that the linker (the arm molecule) is attached to different regions of an enzyme.  Therefore, Merriman teaches wherein the linker is attached to different regions of an enzyme for different purposes. Given the aforementioned teachings of Merriman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the linker to an inactive region of the protein, of the instant claim, as Merriman teaches that one can attach the linker to different regions for different purposes. Furthermore, the selection of an attachment region (i.e., an inactive region of the protein) is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 18,  modified Merriman teaches the device of claim 1,  wherein the linker comprises a covalent chemical bond (The term “conjugation” means any of the wide variety of means of physically attaching one molecule to another, or to a surface or particle. Such methods typically involve forming covalent or non-covalent chemical bonds, but may also rely on protein-protein interactions, protein-metal interactions, or chemical or physical adsorption via intermolecular (Van der Waals) forces ([para. 0053] in Merriman). Fig. 1 illustrates the general concept of a molecular electronic circuit having a bridge molecule 10 attached to and bridging the gap 12 between electrodes 15, as well as some type of conjugation group 20 or other mechanism that binds the molecule to the electrodes (depicted as small shaded squares) ([para. 0057] in Merriman). Therefore, Merriman teaches the linker comprises a covalent chemical bond).

Regarding claim 25, modified Merriman teaches a  method for direct electrical measurement of protein activity (a method of molecular detection is disclosed ([para. 0089] in Merriman), the method comprising
introducing an analyte capable of interacting with the protein to the device of claim 1 (Fig.3 shows target substrate 45 is introduced, and the target substrate 45 is capable of interacting with the enzyme ([para. 0059] and Fig.3 in Merriman). Merriman in view of Steinmüller-Nethl teaches the bioelectronic device of claim 1, see the outline of the rejected claim 1);
applying a voltage bias between the first and second electrodes that is 100 mV or less ( (b) initiating at least one of a voltage or a current through the circuit ([para. 0089] in Merriman); specific applied voltage on the first or the second electrodes, a gate electrode voltage, or voltage spectroscopy or sweeping applied to the first and second electrodes or the gate electrode (claim 23 in Merriman). Therefore, Merriman teaches applying a voltage bias between the first and second electrodes. However, Merriman and Steinmüller-Nethl fail to explicitly teach wherein the voltage bias is 100 mV or less. Since the gap between the two electrodes is only a few nanometers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the voltage bias to be 100 mV or less. Generally, differences in voltage bias will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such voltage bias is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, choosing appropriate voltage bias according to the actual test conditions such as types of protein, buffer solution, electrode material and size, and gap distance is a logic outcome in establishing a bioelectronic system for direct electric measurement of protein activity); and
observing fluctuations in current between the first and second electrodes that occur when the analyte interacts with the protein (Merriman further teaches wherein Fig. 3 shows an enzyme 42 connected between molecular arms 40. By forcing all current in the circuit to pass through the enzyme, the current carriers are forced to pass closer to the precise location of electrochemical interactions between the enzyme and target substrate 45, thereby causing such interactions to have greater impact on the current carriers, and, in turn making the overall current more sensitive to the details of these interactions. This is illustrated schematically by the current versus time, (i vs. t), plot inset 50 in Fig. 3 [para. 0059]. (d) measuring an electrical change in the circuit [para. 0089]).

Regarding claim 26, Modified Merriman teaches the method of claim 25. Merriman further teaches wherein the analyte is a biopolymer selected from the group consisting of a DNA molecule, an RNA molecule, a peptide, a polypeptide, or a glycan ( the sensor is usable to sense sequence information from a DNA template processed by the polymerase [para. 0020]).

Regarding claim 27, Merriman teaches  a bioelectronic device (a molecular circuit, Abstract) comprising: 
a first electrode and a second electrode separated by a gap (a first electrode 65 and a second electrode 65 separated by a gap shown in Fig.3 [para. 0061]); and
a protein attached to the first and second electrodes via a linker (an enzyme 42 attached to the first and second electrodes 65 via a linker (molecular arm 40) shown in Fig.3 [para. 0061]; Enzymes are most commonly proteins [para. 0048]), where the protein is a non-redox protein (common biological enzyme classes are polymerases, ligases, nucleases, kinases, transferases, as well as genetically modified forms of these molecules [para. 0048]; and the proteins listed above are non-redox proteins). 
Merriman further teaches both electrodes 65 are gold electrodes [para. 0061].
Merriman does not teach wherein an electrical surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV on the normal hydrogen electrode scale. 
Steinmüller-Nethl teaches  a method for identifying organic or biochemical substances and for determining their concentration in a fluid medium using a nanogap sensor that comprises at least two electrodes. A nanogap sensor with electrodes of different materials is used, a respective probe molecule is bonded to each surface of the two electrodes of the sensor and the free remainder of the probe molecules have at least one bondable group with specificity for bonding to a sought substance or to an analyte molecule in the fluid medium (Abstract). Fig. 1a schematically shows the novel arrangement of the electrodes 1 and 2 of the nanogap sensor 100, which are manufactured from two different materials [para. 0089]. Two electrodes formed of property-determining material respectively be formed of a combination of any two of the materials comprising metals, gold, platinum, silver, mercury; doped semiconductors, silicon and germanium; HI-V or M-VI semiconductors GaAs, CdS, CdSe, CdTe; carbonaceous layers of graphite, fullerenes, nano-tubes, diamond-like carbon, diamond in various versions, e.g. as mono-crystal, micro-crystalline, nano- or ultra-nano-crystalline materials, as well as material combinations, alloys, including doping, or further electrode materials known per se, like in particular gallium nitride, SiC (silicon carbide), AlN (aluminum nitride), ATO or ITO, wherein a combination of two highly doped non-metals is particularly preferred, in this connection particularly preferred a combination of highly doped, almost metallically conductive silicon with highly doped diamond, in particular UNCD (ultra-nano-crystalline diamond) (Claim 16).  For example, one of the electrodes is made of gold while the other is made of platinum, the electrical surface potentials of gold and platinum electrodes at zero bias are about 250 mV to about 400 mV on the normal hydrogen electrode scale, which is supported by paragraph [0018] in the specification of this application wherein Au and Pt electrodes are used. Since the electrode materials are the same, they have the same inherent property of electrical surface potential. In the alternative, Examiner interprets the electrical surface potential of two electrodes is the difference of redox potentials of the two metal electrodes, as evidenced by Fig.1A and paragraph [0018] in the specification of this application wherein the two electrodes are connected resulting in a difference in the surface potentials of the two metals, EF2-EF1.   As evidenced by Table 3 of NPL Shimura, the electrical surface potential between gold and platinum electrodes at zero bias is about 310 mV on the normal hydrogen electrode scale (i.e. 1.5-1.19 V = 0.310 V or 310 mV). Therefore, Steinmüller-Nethl teaches a nanogap with two electrodes of different material, and the electrical surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV on the normal hydrogen electrode scale.
Merriman and Steinmüller-Nethl are considered analogous art to the claimed invention because they are in the same field of a nanogap electrode-based biosensor wherein electrical signals such as impedance and conductance are measured.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one of the gold electrodes of Merriman by an electrode made of a different metal other than gold, specifically, platinum, as taught by Steinmüller-Nethl, since two electrodes of different materials would allow two different probes or probe molecules immobilized on each of the electrodes ([paras. 0013 and 0029] in Steinmüller-Nethl).  The simple substitution of one known element for another (i.e., one gold electrode for another such as Pt electrode) is likely to be obvious when predictable results are achieved (i.e., measurement of electrical signals such as changes to voltage, current, impedance, conductance, or resistance in the molecular circuit) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. With the gold and platinum electrodes as the first and second electrodes, their electrical surface potentials at zero bias are about 310 mV, falling within the claimed range of about 250 mV to about 400 mV on the normal hydrogen electrode scale, which is also supported by the specification of this application. 

Regarding claim 28, modified Merriman teaches the device of claim 27, wherein the first electrode comprises gold or an alloy thereof and the second electrode comprises a different metal or an alloy thereof (modified Merriman teaches the two electrodes made of different materials (such as Au and Pt), as outlined in the rejected claim 27 above, therefore, modified Merriman teaches the claimed limitations).

Regarding claim 29, modified Merriman teaches the device of claim 27, wherein the non-redox protein is selected from the group consisting of a polymerase, a nuclease, a proteasome, a glycopeptidase, a glycosidase, a kinase, and an endonuclease (Merriman further teaches common biological enzyme classes are polymerases, ligases, nucleases, kinases, transferases, as well as genetically modified forms of these molecules [para. 0048]). 

Regarding claim 30, modified Merriman teaches the device of claim 27, wherein conductance of the non-redox protein is maximized when the surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV ( This limitation “wherein conductance of the non-redox protein is maximized when the surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV”  is an inherent property of a protein. The conductance of a protein depends on the materials of the two electrodes. For example, conductance of a protein is maximized when Au and Pt electrodes are used.  The two electrodes made of different materials to achieve the surface potential of the first and second electrodes at zero bias being from about 250 mV to about 400 mV has been outlined above in the rejection of claim 1. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Merriman in view of  Steinmuller-Nethl, as applied to claim 8 above, and further in view of Akira et al. (JP 2016188794 (A)). Shimura et al. (Shimura K. and Yoshida H., Heterogeneous photocatalytic hydrogen production from water and biomass derivatives, Energy & Environmental Science, 2011, 4, 2467) was used as evidence for claims 1 and 8 as discussed above.

Regarding claim 9, modified Merriman teaches the device of claim 8. Steinmüller-Nethl teach two electrodes made of different materials, which are disclosed in the rejected claim 1 above. However, palladium is not in the list. Therefore, Merriman and Steinmüller-Nethl do not teach wherein the second electrode comprises palladium or an alloy thereof.
Akira teaches a biosensor for measuring the concentration of neutral fat that can quantify the concentration of a specific component in a specific sample, such as a biological sample, with high accuracy using enzyme reaction. Provided is a biosensor having an insulating substrate, an electrode system formed on the insulating substrate and including at least an action electrode and a counter electrode , and a sample supply unit equipped with a reaction layer formed on the electrode system (Abstract). Akira further teaches the electrode used in the present invention is not particularly limited as long as it can electrochemically detect the reaction between the object to be measured and the sample, and an electrode conventionally used for forming an electrode system of a biosensor can be appropriately used. However, from the viewpoint of further improving the response sensitivity of the biosensor, it is preferable that the electrode system is made of a material having a smaller surface resistance value. Examples of specific electrodes include carbon electrodes, gold electrodes, silver electrodes, platinum electrodes, and palladium electrodes. The materials constituting each electrode (working electrode, reference electrode, counter electrode) may be the same or different (paragraph [0021], lines 181-191). Therefore, Akira teaches one electrode can be gold electrode, and the other one can be palladium electrode. 
Merriman, Steinmüller-Nethl, and Akira are considered analogous art to the claimed invention because they are in the same field of a electrochemical-based biosensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the second platinum electrode of combined Merriman and Steinmüller-Nethl by an electrode of palladium, as taught by Akira, because Akira teaches these electrodes have a smaller surface resistance value leading to higher sensitivity (lines 185-187 of paragraph [0021] in Akira).  Absent clear and/or convincing arguments to the contrary, the combination of gold (or alloy of gold)  and palladium (or an alloy of palladium) would inherently have a surface potential within the claimed range from claim 1, as the materials of modified Merriman are the same as those instantly claimed, which is also supported by para. 0018 in the specification of this application.  
The simple substitution of one known element for another (i.e., gold/platinum electrodes for gold/palladium electrodes) is likely to be obvious when predictable results are achieved (i.e., measurement of electrical signals such as changes to voltage, current, impedance, conductance, or resistance in the molecular circuit) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Merriman in view of  Steinmuller-Nethl ,as applied to claim 1 above, and further in view of Ihalainen et al (biosensors 2013, 3, 1-17; doi:10.3390/bios3010001). Shimura et al. (Shimura K. and Yoshida H., Heterogeneous photocatalytic hydrogen production from water and biomass derivatives, Energy & Environmental Science, 2011, 4, 2467) was used as evidence for claim 1 as discussed above.

Regarding claims 19-21, modified Merriman teaches the device of claim 1. However, Combined Merriman and Steinmüller-Nethl fail to teach 
 wherein the protein is biotinylated, of instant claim 19;
wherein the linker comprises thio-streptavidin, of instant claim 20; and
wherein the protein and the first and second electrodes are biotinylated, and wherein the linker comprises a streptavidin molecule comprising at least two biotin binding sites, of instant claim 21.

Ihalainen teaches the formation and mode-of-operation of an affinity biosensor, where alternate layers of biotin/streptavidin/biotinylated-CRP-antigen/anti-CRP antibody are grown on printed gold electrodes on disposable paper-substrates (Abstract). Fig.1 shows schematic diagram of the structure (not to scale) of the supramolecular protein layers streptavidin, biotinylated c-reactive protein (CRP) antigen and the bound analyte (anti-CRP antibody) grown on biotinylated self-assembly monolayer (SAM)-covered printed gold electrodes on a paper substrate. The details on the formation of the supramolecular protein layers on printed gold electrode is described in section 2.5. 


    PNG
    media_image1.png
    264
    305
    media_image1.png
    Greyscale

Fig.1 in Ihalainen

Based on Fig.1, Ihalainen teaches
wherein the protein is biotinylated (analyte 6 (antibody to CRP) attaches biotinylated antigen CRP 5 making the protein biotinylated); 
wherein the linker comprises thio-streptavidin (ThioSAM 3 with Streptavidin 4 forming the linker comprising thio-streptavidin);
wherein the protein and the first and second electrodes are biotinylated, and wherein the linker comprises a streptavidin molecule comprising at least two biotin binding sites (Fig.1 shows the electrode 2 is biotinylated, and the linker (ThioSAM 3 with Streptavidin 4) comprising a streptavidin molecule 4 comprising at least two biotin binding sites).  

Merriman, Steinmüller-Nethl, and Ihalainen are considered analogous art to the claimed invention because they are in the same field of a biosensor for direct electrical measurement of molecule activity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protein, the linker, and the electrodes of combined Merriman and Steinmüller-Nethl with the following features, as taught by Ihalainen:  
wherein the protein is biotinylated, of instant claim 19;
wherein the linker comprises thio-streptavidin, of instant claim 20;
wherein the protein and the first and second electrodes are biotinylated, and wherein the linker comprises a streptavidin molecule comprising at least two biotin binding sites, of instant claim 21.
Because Ihalainen teaches that the above features enable that the anchored streptavidin molecules remained biologically active and in their native conformations and form a homogenous and strongly bound intermediate layer with a high binding capacity for subsequent immobilization of bio-CRP (section 2.5 in Ihalainen). Furthermore, the simple substitution of one known element for another (i.e.,  biotinylated protein, linker comprising thio-streptavidin with at least two biotin binding sites, and biotinylated electrodes) is likely to be obvious when predictable results are achieved (i.e., measurement of electrical signals such as changes to voltage, current, impedance, conductance, or resistance in the molecular circuit) [MPEP § 2143(B)]. In addition, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 


Response to Arguments
Applicant's arguments, see Remarks Pgs. 8-12, filed 7/27/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered but are not persuasive.
Applicant’s Argument # 1
Applicant argues that Steinmuller-Nethl and Shimura are non-analogous art, and therefore, cannot sustain the obviousness rejections asserted by the Examiner. Art is analogous when it is: (1) from the same field of endeavor as the claimed invention; or (2) reasonably pertinent to the particular problem faced by the inventor, if the art is not from the same field of endeavor. Further, a rejection under 35 U.S.C. § 103 cannot be based on non-analogous art because no inventor can possibly be aware of every teaching in every art, and when art is directed to a different purpose then a claimed invention, an inventor would have less motivation or occasion to consider it. 
Examiner’s Response # 1
The applicant’s arguments are noted, but are not persuasive. First, Shimura is  used as evidence to show the electrical surface potentials of different metal material on the normal hydrogen electrode scale, and does not serve as a prior art to reject the claims. Second, as the applicant pointed out, art is analogous when it is: (1) from the same field of endeavor as the claimed invention; or (2) reasonably pertinent to the particular problem faced by the inventor, if the art is not from the same field of endeavor. Both this instant application and Steinmuller-Nethl share the same CPC classifications G01N33 and C12Q1, which suggest that Steinmuller-Nethl is from the same field of endeavor as the claimed invention. In addition, the primary prior art (Merriman), Steinmüller-Nethl and the instant application, all of them share the same classifications G01N33 and C12Q1, therefore, both Merriman and Steinmüller-Nethl are considered analogous art to the claimed invention, and all of them are in the same field of a nanogap electrode-based biosensor configured to measure electrical signals such as impedance or conductance in the molecular circuit. Third, the nanogap sensor in Steinmüller-Nethl that measures impedance signal through the bridge molecule which bridges the two electrodes of difference materials, and the device in Steinmüller-Nethl can also be configured to measure conductance through a protein bridging the two nanogap electrodes since one could indirectly get conductance from the impedance value. Fourth, the device in the primary prior art, Merriman, measures electrical signals such as conductance or resistance of a protein bridging two electrodes, and  Steinmüller-Nethl is only the secondary prior art for modifying the electrodes in the primary prior art, Merriman, as outlined in the rejected claim 1 above. In summary, both Merriman and Steinmüller-Nethl are considered analogous art to the claimed invention; the nanogap sensor in Steinmüller-Nethl can be also configured to measure conductance through a protein; and both Merriman and Steinmüller-Nethl are qualified as analogous arts for the purpose of 35 U.S.C. § 103 rejection of this instant application.
Applicant’s Argument # 2
Applicant argues that claim 1 recites that at zero bias between the electrodes (i.e., when both electrodes are at the same potential), the potential of both electrodes together is held at the recited “about 250 mV to about 400 mV on the normal hydrogen electrode scale”. Examiner used the potential difference in the standard reduction potentials for each metal on the NHE scale, whereas the present claims recite a potential on the NHE scale (not the difference between two potentials on that scale). Shimura is non-analogous art.
Examiner’s Response # 2
The applicant’s arguments are noted, but are not persuasive. First, Merriman in view of Steinmüller-Nethl teaches the two electrodes made of Au and Pt, respectively, as outlined in the rejected claim 1.  The materials of the two electrodes are the same as those in this application, which is supported by paragraph [0018] in the specification of this application wherein Au and Pt electrodes are used. Since the electrodes are made of the same materials, they have the same inherent property of electrical surface potential.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Second, based on Fig.1 and paragraph [0018] in the specification of this application wherein the two electrodes are connected resulting in a difference in the surface potentials of the two metals, EF2-EF1, Fig.1A clearly shows that both electrodes at zero bias are not at the same potential since the two electrodes are made of different materials and have different reduction potentials on the NHS scale. Therefore, in the alternative, Examiner interprets the electrical surface potential of two electrodes as the difference of redox potentials of the two metal electrodes. As evidenced by Table 3 of NPL Shimura, the electrical surface potential between gold and platinum electrodes at zero bias is about 310 mV on the normal hydrogen electrode scale (i.e. 1.5-1.19 V = 0.310 V or 310 mV). Third, Shimura is only used as an evidence for the electrical surface potential of different metals. Therefore, the recited limitations are rejected by the inherent property of the Au and Pt electrodes, which is further supported by the specification of this application and Examiner’s alternative interpretation. 
Applicant’s Argument # 3
Applicant argues that the Examiner has not indicated where Merriman, Steinmuller-Nethl, or Shimura provides the requisite motivation "to substitute one of the gold electrodes of Merriman by an electrode made of a different metal other than gold, specifically, platinum, as taught by Steinmuller-Nethl. Without this motivation, there is no reasonable expectation of success that making the substitution asserted by the Examiner would lead to the bioelectronic devices of the present claims, especially when one of ordinary skill in the art would not consider either Steinmuller-Nethl or Shimura to be analogous art. Therefore, Applicant asserts that the Examiner has not established a prima facie case of obviousness based on the cited prior art. 
Examiner’s Response # 3
The applicant’s arguments are noted, but are not persuasive. First, Merriman and Steinmuller-Nethl are in the same field of endeavor as the claimed invention, and are analogous arts, as outlined in the response #1. Second, as pointed out in the response #2, Shimura is only used as an evidence for the electrical surface potential of different metals. Third, Examiner indeed provides the motivations to substitute one of the gold electrodes in Merriman by an electrode made of a different metal other than gold, such as platinum, as taught by Steinmuller-Nethl, as outlined in the rejected claim 1 above. For example, “since two electrodes of different materials would allow two different probes or probe molecules immobilized on each of the electrodes ([para. 0013] in Steinmüller-Nethl). Doing so, the two electrode defining the nanogap are formed from different materials. Since different materials also involve different chemical and physical properties, chemical reactions used for binding biomolecules at their different surfaces may be designed that way that selectively only a certain one of the different material surfaces can be linked with a certain biomolecule. Thus, in a simple manner it is possible to selectively place probe molecules on certain, small, also nano-scaled areas ([para. 0029] in Steinmüller-Nethl)”,  “The simple substitution of one known element for another (i.e., one gold electrode for another such as Pt electrode) is likely to be obvious when predictable results are achieved (i.e., measurement of electrical signals such as changes to voltage, current, impedance, conductance, or resistance in the molecular circuit) [MPEP § 2143(B)]”, and “Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]”. 
Applicant’s Argument # 4
Applicant argues that Examiner concludes the present claims are obvious over any combination of Merriman and Steinmuller-Nethl, and Shimura is impermissible hindsight reasoning. 
Examiner’s Response # 4
The applicant’s arguments are noted, but are not persuasive. First, as outlined in the above responses #1-#3, Merriman and Steinmuller-Nethl are in the same field of endeavor as the claimed invention, and are analogous arts for the claimed invention. Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s Argument # 5
Applicant argues that the observation of a conductance resonance is unexpected in a non-redox active protein. 
Examiner’s Response # 5
The applicant’s arguments are noted, but are not persuasive. First, it is noted that the features upon which applicant relies (i.e., an unexpected conductance resonance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, the unexpected conductance resonance in a non-redox active protein is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified Merriman teaches a molecular sensor that is configured to measure conductance through a protein bridging two electrodes made of two different metals such as Au and Pt, therefore, is also configured to observe both expected and unexpected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795                             

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795